Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:20-CV-20185

 ALEJANDRO FUSTE,

                 Plaintiff,
  vs.

  MGC MORTGAGE INC.,

             Defendant.
 ____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ALEJANDRO FUSTE (hereinafter “Plaintiff”), hereby files his Complaint

 against Defendant, MGC MORTGAGE, INC. (“Defendant” or “MGC”), and alleges:

                                        INTRODUCTION

        1.      This is an action brought by a consumer for Defendant's violation of the Real Estate

 Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and their implementing

 regulations.

        2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

 agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

 periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

 RESPA, and the respective implementing regulations.

        3.      Specifically, Plaintiff seeks the remedies as provided in RESPA for the Defendant's

 failure to comply with Section 2605(k) of RESPA, Section 1024.35 and 1024.41 of Regulation X.

        4.      All conditions precedent to the filing of this action have been satisfied.
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 8



                                          JURISDICTION

        5.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

 alleges a federal claim and requires the resolution of substantial questions of federal law.

        6.      Moreover, this case is a civil action arising under the laws of the United States over

 which this Court has original jurisdiction under 28 U.S.C. § 1331.

        7.      Venue in this District is proper because Plaintiff resides in Miami-Dade County,

 Florida and this is the District where a “substantial part of the events or omissions giving rise to

 the claim occurred.” 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        8.      At all times material hereto, Defendant MGC was and is a Texas corporation with

 its registered office street address at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

 Defendant lists its registered agent as CT Corporation System., 1999 Bryan Street, Suite 900,

 Dallas, Texas 75201-3136.

        9.      At all times material hereto, Defendant is and was a loan servicer as the term is

 defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan obligation

 secured by a mortgage upon the Plaintiff’s residential property, located at 12724 SW 119th Terrace

 in Miami, Florida (the “Subject Property”).

        10.     At all times material hereto, Plaintiff owned and continues to own the subject

 property, which is located in Miami-Dade County, Florida.

        11.     The Subject Property is a residential single-family home structure.

        12.     At some point in time prior to the violations alleged herein, the Defendant was hired

 to service the subject loan.
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 8



        13.     The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

 2602(1) and 12 C.F.R. § 1024.2(b) and referred to by the Defendant as account number

 ******5587.

                     BACKGROUND AND GENERAL ALLEGATIONS

        14.     On or about November 20, 2016, Plaintiff entered into a promissory note agreement

 with Argent Mortgage Company, LLC (the “Note”) for what he intended to be his primary

 residence. The Note was secured by a mortgage on the subject property (the “Mortgage”) (the

 “Note” and the “Mortgage” are collectively referred to as the “Loan”).

        15.     On or about October 29, 2019, a loss mitigation application (“LMP”) was submitted

 on behalf of Plaintiff to Defendant. See Fax Confirmation attached hereto as Exhibit “A”.

        16.     Pursuant to 12 C.F.R. § 1024.41(b)(2)(i)(B), Defendant was required to provide a

 written notice within five (5) business days of receipt of the LMP acknowledging receipt of same

 and whether the mortgage servicer determined said application to be complete or incomplete. If

 the mortgage servicer deemed the LMP incomplete, the mortgage servicer is required to state in

 the written notice the additional documents and information that must be submitted to make the

 LMP complete and a date within which to submit said documents and information. Despite the

 mandates of 12 C.F.R. § 1024.41(b)(2)(i)(B), Defendant failed to respond.

        17.     Defendant was also required to provide a written notice stating which loss

 mitigation options, if any, the Defendant would offer Plaintiff within thirty (30) days after the

 application was considered “complete.” Again, Defendant failed to respond despite being required

 to do so pursuant to 12 C.F.R. § 1024.41(c)(1).
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 8



        18.     Receiving no response, Plaintiff – on or about December 3, 2019 –sent Defendant

 a Notice of Loss Mitigation Application Response Not Received (the “NOE”) in advance of

 litigation, a true and correct copy of which is attached hereto as Exhibit “B”.

        19.     To date, Defendant has failed to or refused to comply with 12 C.F.R. §

 1024.41(b)(2)(i)(B), in that no written notice was provided within five (5) business days of receipt

 of the LMP acknowledging receipt of same and advising whether a determination was made that

 said application was complete or incomplete.

        20.     To date, Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c),

 in that no written notice within thirty (30) days of receipt of a “complete loss mitigation

 application” stating which loss mitigation options, if any, will be offered to Plaintiff.

        21.     Plaintiff retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel and Jenkins

 Lorenzo, LLC (“Jenkins Lorenzo”) as co-counsel for legal representation in this action and has

 agreed to pay a reasonable attorney's fee.

                                              DAMAGES

        22.     Plaintiff has been injured and suffered actual damages by virtue of Defendant’s

 repeated violations of those legal rights and protections which Congress provided to Plaintiff and

 other consumers like him. The threshold of Defendant’s violations stem from repeated failures to

 respond to the LMP submitted for Plaintiff. Plaintiff’s injuries result in-part from the Defendant’s

 invasion of a legally protected interest that is concrete, particularized, and actual. Simply stated,

 Plaintiff’s procedural rights under RESPA were violated by not providing a response to the LMP

 despite additional notice of same via the NOE.

        23.     Plaintiff is entitled to actual damages as a result of Defendant’s failure to comply

 with Regulation X and RESPA, pursuant to 12 U.S.C. § 2605(f)(1)(A), including but not limited
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 8



 to: (1) photocopying costs and postage costs incurred in mailing Plaintiff’s NOE; and (2)

 photocopying costs, postage costs, and reasonable attorney’s fees incurred as a result of having to

 send additional correspondences due to Defendant’s failure to adequately respond to Plaintiff’s

 LMP, which includes the Notice of Error.

        24.     Plaintiff has also suffered actual damages in the form of emotional distress, anxiety,

 the constant fear of losing their property, worry, embarrassment, and anguish as a result of the

 ongoing failures of the Defendant to address the Plaintiff’s concerns relating to the loan.

        25.     Plaintiff is entitled to statutory damages, as well as the costs of this action, together

 with a reasonable attorney's fee as determined by the court and pursuant to 12 U.S.C. § 2605(f)(3).

                           COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

        26.     Plaintiff realleges and incorporates by reference paragraphs 1 through 25 above.

        27.     Section 6, Subsection (k) of RESPA states in relevant part:

                    (k) Servicer prohibitions
                    (1) In general
                        A servicer of a federally related mortgage shall not--
                        …
                       (C) fail to take timely action to respond to a borrower’s requests to
                correct errors relating to allocation of payments, final balances for purposes
                of paying off the loan, or avoiding foreclosure, or other standard servicer’s
                duties;
                        …
                       (E) fail to comply with any other obligation found by the [CFPB], by
                regulation, to be appropriate to carry out the consumer protection purposes
                of this chapter.

        12 U.S.C. § 2605(k)(emphasis added)

        28.     Section 1024.41 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, FN. 64 (Feb.

 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 8



 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

 such regulations”). See also 78 Fed. Reg. at 10737, 10822 (“The Bureau relies on its authority

 under sections 6(j)(3), 6(k)(1)(C), 6(k)(1)(E) and 19(a) of RESPA to establish final rules setting

 forth obligations on servicers to comply with the loss mitigation procedures in § 1024.41”).

        29.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1)(E),

 is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

 regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

 transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

        30.       Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(b)(2)(i)(B),

 in that no written notice was provided to Plaintiff within five (5) business days of receipt of the

 LMP acknowledging receipt of same and whether said application was determined to be complete

 or incomplete.

        31.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

 2605(k)(1)(E).

        32.       As a result of the above violations, Plaintiff is entitled to recovery for actual and

 statutory damages.

                         COUNT II –VIOLATION OF 12 U.S.C. § 2605(k)

        33.       Plaintiffs reallege and incorporate by reference paragraphs 1 through 25 above.

        34.       Section 6, Subsection (k) of RESPA states in relevant part:

                  (k) Servicer prohibitions
                  (1) In general
                          A servicer of a federally related mortgage shall not-
                          …
                  (C) fail to take timely action to respond to a borrower’s requests to
                  correct errors relating to allocation of payments, final balances for
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 7 of 8



                  purposes of paying off the loan, or avoiding foreclosure, or other
                  standard servicer’s duties;
                           …
                  (E) fail to comply with any other obligation found by the [CFPB], by
                  regulation, to be appropriate to carry out the consumer protection
                  purposes of this chapter.

                  12 U.S.C. § 2605(k)(emphasis added)

        35.       Section 1024.35 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, fn. 64 (Feb.

 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

 such regulations”). See also 78 Fed. Reg. at 10737, 10753 (the CFPB noting that Section 1024.35

 implements Section 6(k)(1)(C)).

        36.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1)(C),

 is stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

 regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

 transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

        37.       Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c)(1) in that

 no written notice was provided to Plaintiff within thirty (30) days of receipt of a complete loss

 mitigation application stating which loss mitigation options, if any, would be offered to Plaintiff.

        38.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

 2605(k)(1)(E).

        39.       As a result of the above violations, Plaintiff is entitled to recovery for actual and

 statutory damages.
Case 1:20-cv-20185-JLK Document 1 Entered on FLSD Docket 01/15/2020 Page 8 of 8



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff ALEJANDRO FUSTE respectfully requests that this Honorable

 Court enter an order granting judgment for the following:

    (a) That the Defendant be required to provide a written notice and determination in compliance

 with 12 C.F.R. § 1024.41(c)(1);

    (b) For actual damages, statutory damages, costs and reasonable attorney’s fees, pursuant to

 12 U.S.C. § 2605(f); and

    (c) Such other relief to which this Honorable Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff ALEJANDRO FUSTE hereby demands a trial by jury of all issues so triable.

 Dated this 15th day of January, 2020.

 Respectfully Submitted,
                                                             JENKINS LORENZO, LLC
                                                             Co-Counsel for Plaintiff
                                                             18851 NE 29th Avenue, Ste. 700
                                                             Aventura, Florida 33180
                                                             Tel: (305) 456-1450

                                                             By: /s/ Chase E. Jenkins, Esq.
                                                                Chase E. Jenkins, Esq.
                                                                Florida Bar No. 94261
                                                                cjenkins@jenkinslorenzo.com
                                                                Jorge “J.D.” Lorenzo, Esq.
                                                                Florida Bar No. 81702
                                                                jlorenzo@jenkinslorenzo.com

                                                                 /s/ Laura Hoy Chebat
                                                                Laura Hoy Chebat, Esq.
                                                                Florida Bar No. 59025
                                                                LOAN LAWYERS, LLC
                                                                Co-Counsel for Plaintiff
                                                                3201 Griffin Road, Suite 100
                                                                Fort Lauderdale, FL 33312
                                                                Telephone: (954) 523-4357
                                                                laura@fight13.com
